Exhibit 10.1

 

FIRST REPRICING AMENDMENT TO CREDIT AGREEMENT

This FIRST REPRICING AMENDMENT TO CREDIT AGREEMENT, dated as of January 31, 2020
(this “First Repricing Amendment”), among, SS&C Technologies, Inc., a Delaware
corporation (the “Company”), SS&C European Holdings S.a r.l., a societe a
responsabilite limitee organized under the laws of Luxembourg (the “Designated
Borrower 1”), SS&C Technologies Holdings Europe S.a r.l., a societe a
responsabilite limitee organized under the laws of Luxembourg (the “Designated
Borrower 2”), SS&C Financing LLC, a Delaware limited liability company that is
member managed and wholly-owned by the Designated Borrower 2 (the “Designated
U.S. Co-Borrower” and, together with Designated Borrower 1 and Designated
Borrower 2, each a “Designated Borrower” and, collectively the “Designated
Borrowers” and the Designated Borrowers, together with the Company, the
“Borrowers” and each a “Borrower”), SS&C Technologies Holdings, Inc., a Delaware
corporation (the “Parent”), certain subsidiaries of the Parent as Guarantors,
Credit Suisse AG, Cayman Islands Branch, as Administrative Agent and Lenders
party hereto.

R E C I T A L S:

WHEREAS, the Borrowers have previously entered into that certain Amended and
Restated Credit Agreement, dated as of April 16, 2018 (as modified by that
certain Commitment Increase Amendment, dated as of October 1, 2018, as further
modified by that certain Commitment Increase Amendment, dated as of November 16,
2018, and as it may be further amended, restated, extended, supplemented or
otherwise modified through the date hereof, the “Existing Credit Agreement”, and
the Existing Credit Agreement, as amended by the First Repricing Amendment, the
“Amended Credit Agreement”), among, inter alios, the Borrowers, the Guarantors,
the Administrative Agent and the lenders from time to time party thereto (the
“Lenders”) (capitalized terms used but not defined herein having the meanings
provided in the Amended Credit Agreement);

WHEREAS, the Borrowers desire to reduce the Applicable Rate with regards to the
Term Loans;

WHEREAS, each Lender holding Term B-3 Loans, Term B-4 Loans, Term B-5 Loans,
Revolving Loans and/or Revolving Commitments outstanding immediately prior to
the First Repricing Amendment Effective Date (such Term B-3 Loans, Term B-4
Loans and/or Term B-5 Loans, the “Existing Term Loans”) that executes and
delivers a signature page to this Amendment (each, a “Consenting Lender”) shall,
upon the First Repricing Amendment Effective Date (as defined below) have
consented to the amendments to the Existing Credit Agreement set forth herein
and shall have agreed to be bound by the provisions hereof;

WHEREAS, the Borrowers, the undersigned Lenders and the Administrative Agent
have agreed to amend the Existing Credit Agreement as hereinafter set forth;

WHEREAS, Credit Suisse Loan Funding LLC and Citi (the “Arrangers”) shall act as
joint lead arrangers and book running managers with respect to this First
Repricing Amendment;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.

Amendments to the Existing Credit Agreement. The Company, the other Loan
Parties, the Consenting Lenders and Increasing Lender party hereto and the
Administrative Agent each agree that, on the First Repricing Amendment Effective
Date:

 

 

 

 

--------------------------------------------------------------------------------

 

(a)

Section 1.01 of the Existing Credit Agreement shall be amended by adding the
following defined terms in appropriate alphabetical order:

 

(i)

“First Repricing Amendment” means that certain First Repricing Amendment to
Credit Agreement, dated as of January 31, 2020, among the Borrowers, the
Administrative Agents and Lenders party thereto.

 

(ii)

“First Repricing Amendment Effective Date” means the date on which all of the
conditions contained in Section 3 of the First Repricing Amendment have been
satisfied or waived by the Administrative Agent.

(b)

Section 1.01 of the Existing Credit Agreement shall be amended by restating
clause (d) of the definition of “Applicable Rate” as follows:

(i)“(d) with respect to the Term B-3 Loans, Term B-4 Loans and Term B-5 Loans
(i) maintained as Base Rate Loans, 0.75% per annum and (ii) maintained as
Eurocurrency Rate Loans, 1.75% per annum;”

(c)Section 2.09(b) of the Existing Credit Agreement shall be amended and
restated in its entirety as follows:

 



(i)“(b)Repricing Transaction. At the time of the effectiveness of any Repricing
Transaction that is consummated prior to the date that is six months after the
First Repricing Amendment Effective Date, the Borrowers agree to pay to the
Administrative Agent, for the ratable account of each Term Lender with
outstanding Term B-3 Loans, Term B-4 Loans and/or Term B-5 Loans (including each
Term Lender that withholds its consent to such Repricing Transaction and is
replaced as a Non-Consenting Lender under Section 11.13), a fee in an amount
equal to 1.0% of (x) in the case of a Repricing Transaction of the type
described in clause (a) of the definition thereof, the aggregate principal
amount of all Term B-3 Loans, Term B-4 Loans and/or Term B-5 Loans prepaid in
connection with such Repricing Transaction and (y) in the case of a Repricing
Transaction described in clause (b) of the definition thereof, the aggregate
principal amount of all Term B-3 Loans, Term B-4 Loans and/or Term B-5 Loans
outstanding on such date that are subject to an effective pricing reduction
pursuant to such Repricing Transaction. Such fees shall be due and payable upon
the date of the effectiveness of such Repricing Transaction.”

(d)Section 3.03 of the Existing Credit Agreement shall be amended and restated
in its entirety to read as follows:

(i)“(a)If the Required Lenders (or the Administrative Agent, in the case of
clause (ii) below) determine that for any reason in connection with any request
for a Eurocurrency Rate Loan or a conversion to or continuation thereof that
(i) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(ii) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan, or (iii) the
Eurocurrency Rate for any requested Interest Period with respect to an existing
or proposed Eurocurrency Rate Loan or in connection with an existing or proposed
Base

2

 

--------------------------------------------------------------------------------

 

Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly notify the Company and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice (which revocation the
Administrative Agent agrees to give promptly upon receipt of such
instruction).  Upon receipt of such notice, the Company may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans in the affected currency or currencies or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans
(which shall be calculated in accordance with clause (y) of the immediately
preceding sentence, if applicable) in the amount specified therein to the extent
available (or, in the case of a pending request for a Loan denominated in an
Alternative Currency, the Company and the Lenders may establish a mutually
acceptable alternative rate).

(b)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a) of this Section 3.03 have arisen and such circumstances are unlikely
to be temporary or (ii) the circumstances set forth in clause (a) of this
Section 3.03 have not arisen but (w) the supervisor for the administrator of the
Eurocurrency Rate has made a public statement that the administrator of the
Eurocurrency Rate is insolvent (and there is no successor administrator that
will continue publication of the Eurocurrency Rate), (x) the administrator of
the Eurocurrency Rate has made a public statement identifying a specific date
after which the Eurocurrency Rate will permanently or indefinitely cease to be
published by it (and there is no successor administrator that will continue
publication of the Eurocurrency Rate), (y) the supervisor for the administrator
of the Eurocurrency Rate has made a public statement identifying a specific date
after which the Eurocurrency Rate will permanently or indefinitely cease to be
published or (z) the supervisor for the administrator of the Eurocurrency Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the
Eurocurrency Rate may no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrowers shall endeavor to
establish an alternate rate of interest to the Eurocurrency Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Rate). Notwithstanding anything to the contrary in Section 11.01,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this Section 3.03(b),
(x) any request for a Borrowing of, conversion to or continuation of,
Eurocurrency Rate Loans shall be ineffective and (y) any request for
Eurocurrency Rate Loans, shall be made as a Base Rate Loans. Notwithstanding
anything contained herein to the contrary, if such alternate rate of interest as
determined

3

 

--------------------------------------------------------------------------------

 

in this paragraph is determined to be less than 0% per annum, such rate shall be
deemed to be 0% percent per annum for the purposes of this Agreement.”

(e)

Section 8.06(c) of the Existing Credit Agreement shall be amended and restated
in its entirety to read as follows

(i)“the Parent may declare and make annual cash dividend payments to its
shareholders of up to $0.70 per share (as adjusted so that the aggregate amount
payable pursuant to this clause (c) is not increased or decreased solely as a
result of any stock split, reverse stock split, stock dividend or similar
reclassification occurring after the First Repricing Amendment Effective Date);
provided, that the declaration and payment of cash dividends pursuant to this
clause (c) shall not exceed $0.125 per share in the aggregate if an Event of
Default shall have occurred and be continuing or would occur as a consequence
thereof;”

(f)The Existing Credit Agreement shall be amended by adding a new Section 11.25
to read as follows:

(i)“Acknowledgement Regarding Any Supported QFCs

. To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any swap obligations or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
Laws of the State of New York and/or of the United States or any other state of
the United States):

 

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the Laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the Laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.  

 

4

 

--------------------------------------------------------------------------------

 

 

(b)

        As used in this Section 11.25, the following terms have the following
meanings:

 

 



“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

 



“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

 



“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”

 

2.

Agreements of Consenting Lenders. With regards solely to the Term B-3 Loans,
Term B-4 Loans and/or Term B-5 Loans, each Consenting Lender that elects the
“Consent and Continue (Cashless Amendment)” option on the signature page will
retain its Existing Term Loans. With regards solely to the Term B-3 Loans, Term
B-4 Loans and/or Term B-5 Loans, each Lender holding Existing Term Loans that
does not execute and deliver a signature page hereto (each, a “Non-Consenting
Lender”) shall be deemed to have assigned the entire amount of its Existing Term
Loans to Credit Suisse AG, Cayman Islands Branch (in such capacity, the
“Increasing Lender”) in accordance with the provisions of Section 11.13 of the
Credit Agreement. The Increasing Lender, by executing a signature page hereto,
shall be a “Lender” for all purposes under the Amended Credit Agreement for so
long as it has Term B-3 Loans, Term B-4 Loans and Term B-5 Loans

3.

Conditions to Effectiveness and Availability. Notwithstanding anything to the
contrary set forth herein or in the Existing Credit Agreement, the effectiveness
of this Agreement is subject to the satisfaction of the following conditions
(the first date on which each such condition has been satisfied, the “First
Repricing Amendment Effective Date”):

(a)

The due execution and delivery of this Agreement by the Company, the other Loan
Parties, the Administrative Agent, the Consenting Lenders and the Increasing
Lender (constituting the Required Lenders).

 

(b)Receipt by the Administrative Agent of a legal opinion of Simpson Thacher &
Bartlett LLP, New York counsel to the Loan Parties, addressed to the
Administrative Agent, each L/C Issuer, each Consenting Lender and the Increasing
Lender, dated as of the First Repricing Amendment Effective Date, and in form
and substance reasonably satisfactory to the Administrative Agent.

(c)After giving effect to this First Repricing Amendment and the transactions
contemplated hereby, the representations and warranties of each Loan Party
contained in Article VI of the Credit Agreement or any other Loan Document shall
be true and correct in all material respects (except when qualified by
materiality, in which case they shall be true and correct in all respects) on
and as of the First Repricing Amendment Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date in all
material respects (except when qualified by materiality, in which case they
shall be true and correct in all respects) and no Default or Event of Default
shall have occurred and be continuing;

5

 

--------------------------------------------------------------------------------

 

(d)

To the extent invoiced at least three Business Days, or such shorter time to be
mutually agreed, prior to the First Repricing Amendment Effective Date, all
costs, fees, expenses (including, without limitation, legal fees and expenses)
and other compensation contemplated by the Engagement Letter, dated as of
January 22, 2020, among the Company and the Arrangers or as otherwise agreed by
the parties thereto, payable to each Arranger and the Lenders shall have been
paid to the extent due.

4.

Representations and Warranties.  To induce the other parties hereto to enter
into this First Repricing Amendment and the Amended Credit Agreement, each of
the Borrowers and each other Loan Party hereto hereby represents and warrants to
each other party hereto that:

(a)

each Loan Party party hereto has the corporate or other power and authority to
make, deliver and perform this First Repricing Amendment.  Each Loan Party party
hereto has taken all necessary corporate or other action to authorize the
execution, delivery and performance of this First Repricing Amendment.  This
First Repricing Amendment has been duly executed and delivered by each Loan
Party that is a party thereto.  This First Repricing Amendment constitutes a
legal, valid and binding obligation of each Loan Party that is a party thereto,
enforceable against each such Loan Party in accordance with its terms except as
may be limited by applicable Debtor Relief Laws, concepts of reasonableness and
general principles of equity;

(b)

the representations and warranties of each Loan Party contained in Article VI of
the Credit Agreement or any other Loan Document shall be true and correct in all
material respects (except when qualified by materiality, in which case they
shall be true and correct in all respects) on and as of the First Repricing
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date in all material respects (except when
qualified by materiality, in which case they shall be true and correct in all
respects); and

(c)

both immediately before and after giving effect to this First Repricing
Amendment, no Default or Event of Default shall have occurred and be continuing.

5.

Effect of Amendment. Except as expressly set forth in this Agreement or in the
Amended Credit Agreement, this Agreement shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders or the Administrative Agent under the Existing Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other provision of
the Existing Credit Agreement or of any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.  Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations or Foreign Obligations (as applicable) of
the applicable Loan Parties under the Loan Documents, in each case, as amended
by this Agreement.  Nothing herein shall be deemed to entitle the Borrowers to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other Loan Document in similar or different
circumstances.

On and after the First Repricing Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”,
or words of like import, and each reference to the “Credit Agreement” in any
other Loan Document, in each case shall be deemed a reference to the Amended
Credit Agreement.  This Agreement shall constitute a “Loan Document” for all
purposes of the Amended Credit Agreement and the other Loan Documents.

6

 

--------------------------------------------------------------------------------

 

The parties hereto confirm that no novation of any kind has occurred as a result
of, or in connection with, this Agreement or otherwise, any such novation being
hereby expressly disclaimed.

6.

Amendment, Modification and Waiver.  This Agreement may not be amended, modified
or waived except by an instrument or instruments in writing signed and delivered
on behalf of each of the parties hereto.

7.

Reaffirmation

.  By executing and delivering a counterpart hereof, (i) each Borrower and each
Guarantor hereby agrees that all Loans incurred by the applicable Borrowers
shall be guaranteed by the applicable Guarantors pursuant to the Guaranty set
forth at Article IV of the Amended Credit Agreement in accordance with the terms
and provisions thereof and shall be secured pursuant to the Collateral Documents
in accordance with the terms and provisions thereof and (ii) each Borrower and
each other Loan Party hereby (A) agrees that, notwithstanding the effectiveness
of this Agreement, after giving effect to this Agreement, the Collateral
Documents continue to be in full force and effect and (B) affirms and confirms
all of its obligations and liabilities under the Existing Credit Agreement and
each other Loan Document, in each case after giving effect to this Agreement,
including, with respect to the Guarantors, the guaranty of the Obligations or
Foreign Obligations (as applicable) by each Guarantor and, with respect to each
Loan Party, the pledge of and/or grant of a security interest in its assets as
Collateral pursuant to the Collateral Documents to secure such Obligations or
Foreign Obligations (as applicable), and acknowledges and agrees that such
obligations, liabilities, guarantee, pledge and grant continue in full force and
effect in respect of, and to secure, such Obligations or Foreign Obligations (as
applicable) under the Existing Credit Agreement and the other Loan Documents, in
each case after giving effect to this Agreement.

8.

Entire Agreement.  This Agreement, the Amended Credit Agreement and the other
Loan Documents constitute the entire agreement among the parties with respect to
the subject matter hereof and thereof and supersede all other prior agreements
and understandings, both written and verbal, among the parties or any of them
with respect to the subject matter hereof.

9.

GOVERNING LAW; JURISDICTION; ETC.  SECTION 11.14 OF THE AMENDED CREDIT AGREEMENT
IS HEREBY INCORPORATED BY REFERENCE INTO THIS AGREEMENT AND SHALL APPLY TO THIS
AGREEMENT, MUTATIS MUTANDIS.

10.

WAIVERS OF JURY TRIAL. SECTION 11.15 OF THE AMENDED CREDIT AGREEMENT IS HEREBY
INCORPORATED BY REFERENCE INTO THIS AGREEMENT AND SHALL APPLY TO THIS AGREEMENT,
MUTATIS MUTANDIS.

11.

Severability.  Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.

12.

Counterparts.  This Agreement may be executed in any number of counterparts and
by the various parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier or other secure electronic format (including .pdf format) shall be
effective as delivery of a manually executed counterpart of this Agreement. This
Agreement shall constitute a “Loan Document” for purposes of the Amended Credit
Agreement.

7

 

--------------------------------------------------------------------------------

 

The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to this Agreement or any document to be signed in
connection with this Agreement and the transactions contemplated hereby shall be
deemed to include electronic signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other state laws based on the Uniform
Electronic Transactions Act, and the parties hereto consent to conduct the
transactions contemplated hereunder by electronic means.

[Remainder of page intentionally left blank.]

 

8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly Authorized
Officer to execute and deliver this Agreement as of the date first set forth
above.

 

SS&C TECHNOLOGIES, INC., as a Borrower

 

By:   /s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Senior Vice President
and Chief Financial Officer

 

 

 

SS&C TECHNOLOGIES HOLDINGS EUROPE, as a Borrower *

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Type A Manager

 

 

By:/s/ Marjorie Allo
Name:Marjorie Allo
Title:Type B Manager

 

 

 

SS&C EUROPEAN HOLDINGS, as a Borrower **

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Type A Manager

 

 

By:/s/ Marjorie Allo
Name:Marjorie Allo
Title:Type B Manager

 

 

 

* Société à responsabilité limitée

Registered office: 2, rue Jean Monnet, L-2180

Luxembourg

RCS Luxembourg: B 173925

 

** Société à responsabilité limitée

Registered office: 2, rue Jean Monnet, L-2180

Luxembourg

RCS Luxembourg : B 163061






[Signature Page to First Repricing Amendment]

--------------------------------------------------------------------------------

 

 

 

 

SS&C FINANCING LLC, as a Borrower

 

By: SS&C TECHNOLOGIES HOLDINGS EUROPE S.À.R.L., its sole member *

 

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Type A Manager

 

 

By:/s/ Marjorie Allo
Name:Marjorie Allo
Title:Type B Manager

 

 

SS&C TECHNOLOGIES HOLDINGS, INC.,

as Parent and a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Senior Vice President, Chief
Financial Officer and Treasurer

 

 

 

ADVENT SOFTWARE, INC., as a Guarantor **

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Vice President and Treasurer

 

 

 

* Société à responsabilité limitée

Registered office: 2, rue Jean Monnet, L-2180

Luxembourg

RCS Luxembourg: B 173925

 

** Société à responsabilité limitée

Registered office: 2, rue Jean Monnet, L-2180

Luxembourg

RCS Luxembourg : B 198391






[Signature Page to First Repricing Amendment]

--------------------------------------------------------------------------------

 




SS&C FINANCIAL SERVICES LLC, as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Member of the Management

Committee

 

 

 

FINANCIAL MODELS COMPANY LTD., as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Vice President and Treasurer

 

 

 

HUB DATA INCORPORATED, as a Guarantor

 

By:/s/ Patrick J. Pedonti

         Name:Patrick J. Pedonti
Title:Vice President and Treasurer

 

 

 

SS&C TECHNOLOGIES CONNECTICUT, LLC, as a Guarantor

 

By:/s/ Patrick J. Pedonti

         Name:Patrick J. Pedonti
Title:Senior Vice President

 

 

 

SS&C SOLUTIONS LIMITED, as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Director

 

 

 

ADVENT SOFTWARE LUXEMBOURG, as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Type A Manager

 

 

By:/s/ Marjorie Allo
Name:Marjorie Allo
Title:Type B Manager

 

 

 

 

 

 

[Signature Page to First Repricing Amendment]

--------------------------------------------------------------------------------

 

 

 

SS&C TECHNOLOGIES CANADA CORP., as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Director and Senior Vice President

 

 

 

GLOBEOP FINANCIAL SERVICES (SWITZERLAND) GMBH, as a Guarantor

 

By: /s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Managing Officer

 

 

 

FINANCIAL MODELS CORPORATION LIMITED, as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Director

 

 

 

SS&C FINANCIAL SERVICES LIMITED, as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Director

 

 

 

 

 

 

 

 

 

 

EZE CASTLE SOFTWARE LLC, as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Vice President and Treasurer

 

 

 

 






[Signature Page to First Repricing Amendment]

--------------------------------------------------------------------------------

 

 

 

DST SYSTEMS, INC., as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Executive Vice President and

Treasurer

 

 

DST PHARMACY SOLUTIONS, INC., as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Senior Vice President and Treasurer

 

 

DST HEALTHCARE HOLDINGS, INC., as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Vice President and Treasurer

 

 

DST ASSET MANAGER SOLUTIONS, INC., as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Vice President and Treasurer

 

 

WEST SIDE INVESTMENT MANAGEMENT, INC., as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Vice President and Treasurer

 

 




[Signature Page to First Repricing Amendment]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

INTRALINKS, INC.

 

 

By: /s/ Patrick J. Pedonti

Name: Patrick J. Pedonti

Title:   Vice President and Treasurer




[Signature Page to First Repricing Amendment]

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as Administrative Agent, Revolving

Lender and the Increasing Lender

 

 

By: /s/ Vipul Dhadda

       Name: Vipul Dhadda

       Title: Authorized Signatory

 

By: /s/ Brady Bingham

       Name: Brady Bingham

       Title: Authorized Signatory

 

 

 

 

[Signature Page to First Repricing Amendment]

--------------------------------------------------------------------------------

 

Repricing Lenders, Revolving Lenders and Increasing Lender signature pages on
file with the Administrative Agent

 

 

 

 

[Signature Page to First Repricing Amendment]